 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   NIROMI W. PFEIFFER
     Supervising Deputy Attorney General
 3   DARRELL W. SPENCE, State Bar No. 248011
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6089
 6    Fax: (916) 324-5567
      E-mail: Darrell.Spence@doj.ca.gov
 7   Attorneys for Defendants California Department of
     Health Care Services, Jennifer Kent, and the State of
 8   California
 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     NORTHEAST MEDICAL SERVICES,                            2:19-cv-01489-JAM-KJN
14
     INC.,                                               STIPULATION AND ORDER
15                                                       EXTENDING TIME TO RESPOND TO
                                              Plaintiff, COMPLAINT
16
                    v.                                      Courtroom:    6
17                                                          Judge:        The Honorable John A.
                                                                          Mendez
18   CALIFORNIA DEPARTMENT OF                               Trial Date:   None Set
     HEALTH CARE SERVICES, HEALTH                           Action Filed: August 5, 2019
19   AND HUMAN SERVICES AGENCY;
     JENNIFER KENT, DIRECTOR OF THE
20   DEPARTMENT OF HEALTH CARE
     SERVICES; and STATE OF
21   CALIFORNIA ,
22                                        Defendants.
23

24

25

26

27

28
                                                        1
                Stipulation and [Proposed] Order Extending Time to Respond to Complaint (2:19-cv-01489-JAM-KJN)
 1         Plaintiff Northeast Medical Services, Inc. (“Plaintiff”), and Defendants California
 2   Department of Health Care Services, Jennifer Kent, and the State of California (“Defendants”),
 3   by and through their attorneys of record, agree and STIPULATE that the time for Defendants to
 4   answer or otherwise respond to Plaintiff’s Complaint, served on August 23, 2019, with a
 5   responsive pleading due by September 30, 2019 (pursuant to a prior stipulation between the
 6   parties), is hereby extended to (and including) October 10, 2019.
 7         The purpose of the extension is to provide the Parties with time to meet and confer prior to
 8   the potential filing of Defendants’ motion to dismiss. The meet and confer may resolve the issues
 9   without the necessity of briefing; may narrow the issues for review by the Court; and, if the meet
10   and confer is unsuccessful, will allow the Parties to coordinate a mutually convenient date for the
11   motion.
12

13
     Dated: September 27, 2019                               Respectfully submitted,
14
                                                             XAVIER BECERRA
15                                                           Attorney General of California
                                                             NIROMI W. PFEIFFER
16                                                           Supervising Deputy Attorney General
17                                                          BY:            /S/
                                                             DARRELL W. SPENCE
18                                                           Deputy Attorney General
                                                             Attorneys for Defendants
19                                                           California Department of Health Care
                                                             Services, Jennifer Kent, and the State of
20                                                           California
21

22   Dated: September 27, 2019                               Respectfully submitted,
23
                                                             BY:           /S/
24                                                           NICOLE M. BACON
                                                             Feldesman Tucker Leifer Fidell LLP
25                                                           Attorneys for Plaintiff
                                                             Northeast Medical Services
26

27

28
                                                        2
                Stipulation and [Proposed] Order Extending Time to Respond to Complaint (2:19-cv-01489-JAM-KJN)
 1

 2                                            STIPULATED ORDER
 3
          In view of the Parties’ stipulation, and good cause appearing thereof, Defendants California
 4
     Department of Health Care Services, Jennifer Kent, and the State of California time to answer or
 5
     otherwise respond to Plaintiff North East Medical Services’ Complaint is hereby extended to (and
 6
     including) October 10, 2019.
 7

 8
              .
 9
              IT IS SO ORDERED.
10

11
     Dated:       September 27, 2019                            /s/ John A. Mendez___________
12
                                                                The Honorable John A. Mendez
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                   Stipulation and [Proposed] Order Extending Time to Respond to Complaint (2:19-cv-01489-JAM-KJN)
